     Case 1:19-cv-01615-DAD-HBK Document 29 Filed 08/05/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD B. SPENCER,                               No. 1:19-cv-01615-DAD-HBK (PC)
12                        Plaintiff,
13            v.                                       ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14    G. BEARD, et al.,                                DEFENDANT’S MOTION TO REVOKE
                                                       PLAINTIFF’S IN FORMA PAUPERIS
15                        Defendants.                  STATUS
16                                                     (Doc. Nos. 19, 27)
17

18           Plaintiff Edward B. Spencer is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On November 20, 2019, the then assigned magistrate judge granted plaintiff’s motion to

22   proceed in forma pauperis. (Doc. No. 7.) On September 4, 2020, defendant C. Carlson filed a

23   motion to revoke plaintiff’s in forma pauperis status. (Doc. No. 19.) Defendant alleges that

24   plaintiff has accumulated at least three qualifying strike dismissals and should have been

25   prohibited from proceeding in forma pauperis in this action. (Id.) Plaintiff filed an opposition to

26   defendant’s motion on November 17, 2020, and defendant filed a reply thereto on November 19,

27   2020. (Doc. Nos. 24, 26.)

28   /////
                                                       1
     Case 1:19-cv-01615-DAD-HBK Document 29 Filed 08/05/21 Page 2 of 3


 1           On July 2, 2021, the assigned magistrate judge issued findings and recommendations

 2   concluding that defendant Carlson had failed to identify three qualifying strike dismissals

 3   incurred by plaintiff, and that plaintiff’s in forma pauperis status should not be revoked. (Doc.

 4   No. 27.) The findings and recommendations were served on all parties and contained notice that

 5   any objections thereto were to be filed within fourteen (14) days. (Id. at 6.) Defendant filed

 6   objections on July 16, 2021. (Doc. No. 28.)

 7           In his objections, defendant argues that plaintiff received a third strike in Spencer v.

 8   Beeler, et al., 1:13-cv-01624-LJO-BAM (E.D. Cal.), despite that case terminating with plaintiff

 9   voluntarily dismissing his claim. (Id. at 2–3.) In support of this argument, defendant relies on the

10   decision in Harris v. Mangum, 863 F.3d 1133 (9th Cir. 2017), the same case he cited in his

11   original motion. (See id. at 3; Doc. No. 19-1 at 4–5.) However, as noted in the findings and

12   recommendations, the Ninth Circuit in Harris ruled that a certain case counted as a strike where

13   the plaintiff had failed to amend a complaint despite being directed to do so after the court

14   determined the original complaint failed to state a claim. (Doc. No. 27 at 4.) In contrast,

15   plaintiff’s prior case brought against defendant Beeler did not end with a dismissal due to

16   plaintiff’s failure to prosecute or follow a court order; the case ended because plaintiff voluntarily

17   dismissed it. (Id.)

18           As stated in the pending findings and recommendations, the Ninth Circuit “has not

19   addressed whether a voluntary dismissal following a finding of failure to state a claim counts as a

20   strike, and federal courts across the nation are split.” (Doc. No. 27 at 5) (citations omitted).
21   However, in light of the well-recognized rule that a plaintiff has an absolute right to voluntarily

22   dismiss their action and concluding that nothing in the PLRA dictates a contrary conclusion, the

23   undersigned agrees with the findings and recommendations and “finds no reason to penalize a pro

24   se prisoner litigant who exercises his procedural right to elect a voluntary dismissal” by holding

25   that the voluntary dismissal constitutes a strike. (Id.) (citations omitted).

26           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a
27   de novo review of this case. Having carefully reviewed the entire file, including the defendant’s

28   /////
                                                         2
     Case 1:19-cv-01615-DAD-HBK Document 29 Filed 08/05/21 Page 3 of 3


 1   objections, the court finds the findings and recommendations to be supported by the record and

 2   by proper analysis.

 3          Accordingly,

 4          1.      The findings and recommendations issued on July 2, 2021 (Doc. No. 27) are

 5                  adopted in full;

 6          2.      Defendant’s motion to revoke plaintiff’s in forma pauperis status (Doc. No. 19) is

 7                  denied; and

 8          3.      This case is referred back to the assigned magistrate judge for further proceedings

 9                  consistent with this order.

10   IT IS SO ORDERED.
11
        Dated:     August 5, 2021
12                                                     UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
